People v Fraser (2022 NY Slip Op 06817)





People v Fraser


2022 NY Slip Op 06817


Decided on November 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
LINDA CHRISTOPHER
DEBORAH A. DOWLING
BARRY E. WARHIT, JJ.


2012-02298
 (Ind. No. 2641/10)

[*1]The People of the State of New York, respondent,
vKahilief Fraser, appellant. 


Kahilief Fraser, Napanoch, NY, appellant pro se.
Raymond A. Tierney, District Attorney, Riverhead, NY (Christopher Turk of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 17, 2013 (People v Fraser, 105 AD3d 974), affirming a sentence of the County Court, Suffolk County, imposed January 30, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DUFFY, J.P., CHRISTOPHER, DOWLING and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court